  Case 2:20-cv-10403-DDP-JPR Document 18 Filed 06/09/21 Page 1 of 1 Page ID #:49

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-10403-DDP-JPR                                            Date     June 9, 2021
 Title             Barbara Duke v. Princess Cruise Lines, Ltd.




 Present: The Honorable          DEAN D. PREGERSON, UNITED STATES DISTRICT JUDGE
                      Patricia Gomez                                            Not Applicable
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                         None Present                                            None Present
 Proceedings:                 (IN CHAMBERS ) ORDER


      In light of the Notice of Settlement filed June 8, 2021, the Court sets a hearing on
Order to Show Cause Re Dismissal for September 13, 2021 at 10:00 a.m. If a stipulated
dismissal is filed prior to this date, the matter will be taken off calendar, all pending
dates will be vacated and no appearance is needed.




                                                                                             00      :      00
                                                                 Initials of Preparer   PG




CV 90 (10/08)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
